UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY RUSIELEWICZ,

                                Plaintiff,
                                                                 19-CV-10272 (CM)
                    -against-
                                                                 CIVIL JUDGMENT
NYS DEPT. OF CORRECTIONS AND
COMMUNITY SUPERVISION, et al.,

                                Defendants.

         Pursuant to the order issued February 11, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii) as to Plaintiff’s claims under 42 U.S.C. § 1983, and dismissed for

failure to exhaust as to Plaintiff’s claims seeking release from custody.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 11, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
